ORDER
PER CURIAM.
Mark Deters appeals from the judgment entered on his conviction after a jury trial for driving while intoxicated. There was no error in the admission of evidence regarding his refusal to take field sobriety tests and a pre-arrest breath test and no plain error arising from the, prosecutor’s comments during closing argument. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for. their information- only, setting forth the reasons for this order pursuant to Rule 30.25(b).